DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 23are objected to because of the following informalities:  improper spelling of “first” on line 5.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. 2016/0064628 in view of Sorensen et al. 2014/0265779 (applicant provided prior art).


Regarding claim 1,
However Fujii fails to explicitly disclose an axis of the LED filament is parallel with the axial direction, and a radial direction of the LED filament is perpendicular to the axial direction; wherein postures of at least a part of the LED chips related to the radial direction are different from each other. 
Sorensen discloses an axis of the LED filament is parallel with the axial direction, and a radial direction of the LED filament is perpendicular to the axial direction; wherein postures of at least a part of the LED chips related to the radial direction are different from each other [FIG 5] [0058-59]. It would have been obvious to one with ordinary skill in the art at the time of filing to modify Fujii in view of Sorensen as Sorensen discloses, “In some aspects, standard LED packaging may prevent desirable positions and/or orientations of the LEDs.  Examples of problems that may be caused with LED packages may include that the packaging may prevent close packing of the LEDs, and the wires or other components of the LED package may block the light emitted from the LED.  Certain arrangements of packaged LED assemblies may not be practical, since the lens and wiring may prevent certain arrangements of the LEDs.  It is thus may be desirable to integrate LED die chips, without the associated LED packaging, into lamps, light bulbs, and other lighting solutions that may avoid some of the problems associated with standard LED packaging.” [100] 
Regarding claim 2,
Regarding claim 6, Fujii in view of Sorensen discloses all of the limitations of claim 2. Sorensen further discloses all of the LED chips respectively shift on the radial direction of the LED filament from the axis of the LED filament towards different directions [FIG 5].
Regarding claim 7, Fujii in view of Sorensen discloses all of the limitations of claim 2. Sorensen further discloses distances between each of the shifted LED chips and the axis of the LED filament on the radial direction are identical to one another [FIG 5].
Regarding claim 9, Fujii in view of Sorensen discloses all of the limitations of claim 1. Sorensen further discloses at least a part of the LED chips respectively rotate about normal lines of light emitting faces of the LED chips [FIG 5].
Regarding clam 10, Fujii in view of Sorensen discloses all of the limitations of claim 9. Sorensen further discloses all of the LED chips respectively rotate about the normal lines of the light emitting faces of the LED chips [FIG 5].
Regarding claim 11, Fujii in view of Sorensen discloses all of the limitations of claim 9. Sorensen further discloses the rotated LED chips have different rotating angles related to the axis [FIG 10].
Regarding claim 12, Fujii in view of Sorensen discloses all of the limitations of claim 9. Sorensen further discloses the rotated LED chips have an identical rotating angle related to the axis [FIG 10].
Regarding claim 13,
Regarding claim 14, Fujii discloses a an LED filament comprising: a plurality of LED chips (LED chips 4) arranged in an array along an axial direction of the LED filament and electrically connected with one another [FIG 4B] [0029] [0047] every two LED chips adjacent to each other being connected by a conductive wire (wire 6) [FIG 4B]; two conductive electrodes (electrodes 5) disposed corresponding to the array, each of the two conductive electrodes being electrically connected to a corresponding LED chip at an end of the array by the conductive electrode [FIG 2D, 4-8] [FIG 4B] [0076-77]; and an enclosure (phosphor encapsulating layer 9) coated on at least two sides of the array and the two conductive electrodes, a portion of each of the two conductive electrodes being exposed from the enclosure [FIG 2D] and at least one side of the conductive wire (wire 6) is contacted with the enclosure [FIG2D].
However Fujii fails to explicitly disclose an axis of the LED filament is parallel with the axial direction, and a radial direction of the LED filament is perpendicular to the axial direction; wherein postures of at least a part of the LED chips related to the radial direction are different from each other. 
Sorensen discloses an axis of the LED filament is parallel with the axial direction, and a radial direction of the LED filament is perpendicular to the axial direction; wherein postures of at least a part of the LED chips related to the radial direction are different from each other [FIG 5] [0058-59]. It would have been obvious to one with ordinary skill in the art at the time of filing to modify Fujii in view of Sorensen as Sorensen discloses, “In some aspects, standard LED packaging may prevent desirable positions and/or orientations of the LEDs.  Examples of problems that may be caused with LED packages may include that the packaging may prevent close packing of the LEDs, and the wires or other components of the LED package may block the 

Regarding claim 15, Fujii in view of Sorensen discloses all of the limitations of claim 14. Fujii further discloses each of the conductive wires is connected to two connecting points respectively on every two of the adjacent LED chips, and the extending direction of each of the conductive wires between every two of the LED chips extends from one of the respective two connecting points to the other one of the respective two connecting points [FIG 4B] [0029] [0047].
Regarding claim 16, Fujii in view of Sorensen discloses all of the limitations of claim 14. Sorensen further discloses an angle greater than 0 degrees and less than 90 degrees between the extending direction of the at least one of the conductive wires and the axial direction [Fig 10].
Regarding claim 17, Fujii in view of Sorensen discloses all of the limitations of claim 14. Sorensen further discloses he extending direction of the at least one of the conductive wires is not parallel with a height direction perpendicular to the axial direction and a width direction of the LED filament.
Regarding claim 18, Fujii in view of Sorensen discloses all of the limitations of claim 14. Sorensen further discloses the extending direction of the at least one of the conductive wires 
Regarding claim 19, Fujii in view of Sorensen discloses all of the limitations of claim 14. Sorensen further discloses all of the extending directions of the conductive wires are not parallel with the axial direction [FIG 10].
Regarding claim 20, Fujii in view of Sorensen discloses all of the limitations of claim 14. Sorensen further discloses a part of the extending directions of the conductive wires are parallel with the axial direction, and the other part of the extending directions of the conductive wires are not parallel with the axial direction [FIG 10].
Regarding claim 21, Fujii discloses a LED filament comprising: a plurality of LED chips (LED chips 4) arranged in an array along an axial direction of the LED filament and electrically connected with one another by a conductive wire (wire 6, par [0076, FIG 2D, 4-8]) [FIG 4B] [0029] [0047], each of the LED chips having a chip center 9FIG 4B]; two conductive electrodes (electrodes 5) disposed corresponding to the array, each of the two conductive electrodes being electrically connected to a corresponding LED chip at an end of the array by the conductive wire (wire 6) [FIG 4B] [0076-77]; and an enclosure (phosphor encapsulating layer 9) coated on at least two sides of the array and the two conductive electrodes, a portion of each of the two conductive electrodes being exposed from the enclosure [FIG 2D] and at least one side of the conductive wire (wire 6) is contacted with the enclosure [FIG2D].

However Fujii fails to explicitly disclose an axis of the LED filament is parallel with the axial direction, and a radial direction of the LED filament is perpendicular to the axial direction; wherein postures of at least a part of the LED chips related to the radial direction are different from each other. 
Sorensen discloses an axis of the LED filament is parallel with the axial direction, and a radial direction of the LED filament is perpendicular to the axial direction; wherein postures of at least a part of the LED chips related to the radial direction are different from each other [FIG 5] [0058-59]. It would have been obvious to one with ordinary skill in the art at the time of filing to modify Fujii in view of Sorensen as Sorensen discloses, “In some aspects, standard LED packaging may prevent desirable positions and/or orientations of the LEDs.  Examples of problems that may be caused with LED packages may include that the packaging may prevent close packing of the LEDs, and the wires or other components of the LED package may block the light emitted from the LED.  Certain arrangements of packaged LED assemblies may not be practical, since the lens and wiring may prevent certain arrangements of the LEDs.  It is thus may be desirable to integrate LED die chips, without the associated LED packaging, into lamps, light bulbs, and other lighting solutions that may avoid some of the problems associated with standard LED packaging.” [100] 
Regarding claim 23, Fujii in view of Sorensen discloses all of the limitations of claim 21.  Sorensen further discloses when the two chip centers of at least two of the LED chips adjacent to each other is connected by a straight line, the line is not parallel with the first edge and the second edge [FIG 10].

    PNG
    media_image1.png
    460
    221
    media_image1.png
    Greyscale

Regarding claim 24, Fujii in view of Sorensen discloses all of the limitations of claim 21.  Sorensen further discloses when the two chip centers of at least two of the LED chips adjacent to each other is connected by a straight line, the line is not parallel with the axial direction.

    PNG
    media_image1.png
    460
    221
    media_image1.png
    Greyscale

Regarding claim 25, Fujii in view of Sorensen and Bhat discloses all of the limitations of claim 24. Sorensen further discloses when the two chip centers of every two adjacent LED chips is connected by a straight line, the line is not parallel with the axial direction [FIG 10]

    PNG
    media_image2.png
    460
    221
    media_image2.png
    Greyscale




Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. 2016/0064628 in view of Sorensen et al. 2014/0265779 (Applicant provided prior art), as applied to claims 1-2, 6-7, 9-21 above, and in further view of Ueyema 2012/0293721.

Regarding claim 3, Fujii in view of Sorensen discloses all of the limitations of claim 2. However neither explicitly disclose at least a part of the LED chips respectively shift on a width direction of the LED filament from the axis of the LED filament towards different directions In Embodiment 1 of the present invention, the plurality of top-emitting type LEDs 9 that have higher luminance and longer life are used as the light source of the backlight device 2, and by providing the tilting portion 12 between the mounting surface 91 and the circuit board 10 of the LED 9 at the end, the illumination direction of the LED at the end can be made to interest with the illumination direction of other LEDs, which allows the light emitted from the plurality of chip-type LEDs 9a to 9f to be distributed efficiently over the entire light guide plate.” [0038].
Regarding claim 4, Fujii in view of Sorensen discloses all of the limitations of claim 2. However neither explicitly disclose at least a part of the LED chips respectively shift on a height direction of the LED filament from the axis of the LED filament towards different directions while the shifted LED chips are at different levels related to a horizontal plane. Ueyema discloses at least a part of the LED chips respectively shift on a height direction of the LED filament from the axis of the LED filament towards different directions while the shifted LED chips are at different levels related to a horizontal plane [FIG 3]. It would have been obvious to one with ordinary skill in the art at the time of filing to modify Fujii and Sorensen in view of Ueyema as Ueyema discloses, “In Embodiment 1 of the present invention, the plurality of top-emitting type LEDs 9 that have higher luminance and longer life are used as the light source of the backlight device 2, and by providing the tilting portion 12 between the mounting surface 91 and the circuit board 10 of the LED 9 at the end, the illumination direction of the LED at the end can be made to interest with the illumination direction of other LEDs, which allows the light emitted from the plurality of chip-type LEDs 9a to 9f to be distributed efficiently over the entire light guide plate.” [0038].
Regarding claim 5, Fujii in view of Sorensen discloses all of the limitations of claim 2. However neither explicitly disclose at least a part of the LED chips respectively shift on both of a width direction and a height direction of the LED filament from the axis of the LED filament towards different directions while the shifted LED chips are at different levels related to a horizontal plane. Ueyema discloses at least a part of the LED chips respectively shift on both of a width direction and a height direction of the LED filament from the axis of the LED filament towards different directions while the shifted LED chips are at different levels related to a horizontal plane [FIG 3]. It would have been obvious to one with ordinary skill in the art at the time of filing to modify Fujii and Sorensen in view of Ueyema as Ueyema discloses, “In Embodiment 1 of the present invention, the plurality of top-emitting type LEDs 9 that have higher luminance and longer life are used as the light source of the backlight device 2, and by providing the tilting portion 12 between the mounting surface 91 and the circuit board 10 of the LED 9 at the end, the illumination direction of the LED at the end can be made to interest with the illumination direction of other LEDs, which allows the light emitted from the plurality of chip-type LEDs 9a to 9f to be distributed efficiently over the entire light guide plate.” [0038].


Claims 8, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. 2016/0064628 in view of Sorensen et al. 2014/0265779 (both applicant provided prior art), as applied to claims 1-2, 6-7, 9-21 above, and in further view of Bhat et al. 2013/0009179.

Regarding claim 8, Fujii in view of Sorensen discloses all of the limitations of claim 2. However, neither Fujii nor Sorensen discloses distances between each of the shifted LED chips and the axis of the LED filament on the radial direction are different from one another. Bhat discloses distances between each of the shifted LED chips and the axis of the LED filament on the radial direction are different from one another [FIG 8, 9, 10, 14-15]. It would have been obvious to one with ordinary skill in the art at the time of the invention to modify Fujii and Sorensen in view of Bhat as Bhat discloses that the LED array can have many different shapes and sizes and distances [0071], and “The emission efficiency of the LED components according to the present invention can also be improved by maximizing the distance between adjacent primary lenses to avoid potential optical cross-talk between light emitting from adjacent LED sub-groups.” [0094].
Regarding claim 22, Fujii in view of Sorensen discloses all of the limitations of claim 21.  However, neither Fujii nor Sorensen discloses the first distance of one of the LED chips is less than the second distance of the one of the LED chips, and the first distance of another one of the LED chips is greater than the second distance of the another one of the LED chips.
Bhat discloses the first distance of one of the LED chips is less than the second distance of the one of the LED chips, and the first distance of another one of the LED chips is greater than the second distance of the another one of the LED chips [FIG 8, 9, 10, 14-15]. It would have .

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
In regards to the Applicant’s arguments on page 11, Fuji does not disclose a conductive wire and at least each side of the conductive wire is contacted with the enclosure. The Examiner respectfully disagrees. The Applicant has added new claim language to clarify, and for that the Examiner has provided citations above in which Fuji discloses a conductive wire, wire 6, and at least each side of the conductive wire is contacted with the enclosure 9. Therefore, the arguments are not persuasive, and the claim stands rejected.
In regards to the Applicant’s arguments on page movement of chip at the end of the array in Ueyama is a shift, the claim language does not preclude a tilted chip from the language of “shifted”. Therefore the arguments are not persuasive and the claim stands rejected.
Further, as claims 23-25 has been amended, upon further consideration, the Examiner finds Sorensen to disclose the limitations of claims 23-25, and she has provided citied illustration of FIG 10 of Sorensen and how the claims are being interpreted, please see above. 
Claims 2-13, 15-20, 22-25 depend from rejected independent claims 1, 14 and 21 and are furthermore allowed.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887